It appears that an application for the appointment of Receivers for William G. Benham and Dwight Harrison was made to the Franklin Common Pleas and that by agreement of counsel a Receiver was not appointed but an injunction was granted restraining Benham and Harrison from disposing of any of their property and ordering said parties to keep their property in status quo.
Subsequently the Common Pleas appointed a Receiver for William G. Benham in violation of the agreement of counsel. A petition in error was dismissed by the Court of Appeals on the ground of no jurisdiction.
Benham in the Supreme Court contends:
1. That the court had no authority to appoint a receiver in violation of the agreement .between counsel.
2. That the Court of Appeals erred in dismissing the petition in error.